SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
255
CA 10-01149
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


MARITA CAR RENTALS, DOING BUSINESS AS BUDGET
RENT-A-CAR, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

GENERAL STAR MANAGEMENT COMPANY, ET AL.,
DEFENDANTS,
AND DAMON & MOREY, LLP, DEFENDANT-APPELLANT.


CONNORS & VILARDO, LLP, BUFFALO (RANDALL D. WHITE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (WILLIAM J. BRENNAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered September 3, 2009. The order denied the motion
of defendant Damon & Morey, LLP to dismiss the supplemental amended
complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on February 24, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court